                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


     WANDA FAY GRIMES CHERRY,                       )
                                                    )
           Plaintiff,                               )
                                                    )
     v.                                             )
                                                    )      Case No. 3:20-cv-00176
     APPLE CLK, LLC,                                )      Judge Aleta A. Trauger
                                                    )
           Defendant.                               )


                                  MEMORANDUM AND ORDER

          Before the court is plaintiff Wanda Cherry’s Motion for Summary Judgment (Doc. No.

19). For the reasons set forth herein, the motion will be denied.

I.        STATEMENT OF THE CASE

          The plaintiff initiated this action by filing her Complaint in the Circuit Court for Rutherford

County, Tennessee on January 15, 2020. (Doc. No. 1-1.) The defendants removed the case to this

court on the basis of diversity jurisdiction and then promptly moved for the substitution of the

appropriate defendant and the dismissal of incorrectly named defendants. That substitution has

been effected and it is clear now that Apple CLK, LLC (“Apple”) is the appropriate defendant.

          The Complaint states a classic slip-and-fall negligence claim against the owner of a

restaurant that the plaintiff visited in January 2019. The plaintiff alleges that, while at the

restaurant, she tripped on a rug in the lobby area of the restaurant and fell, sustaining injuries. She

claims that the rug was positioned in a dark area of the restaurant, that it was buckled and curled

rather than lying flat on the floor, that several other customers had previously slipped, tripped, or

fallen due to the buckled and curled rug, and that the restaurant knew or should have known,

through the exercise of reasonable care, of the unsafe condition of the rug. (Doc. No. 1-1 ¶¶ 5–11.)



      Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 1 of 11 PageID #: 146
                                                                                                   2


       Apple filed its Answer on April 24, 2020, denying many of the plaintiff’s factual

allegations, denying liability, and asserting several affirmative defenses, including a defense based

on the comparative fault of a third party. Specifically with regard to the latter, Apple’s Sixth

Affirmative Defense states:

       [Apple] is not aware of any negligence by any non-party that proximately caused
       Plaintiff’s injuries. However, pursuant to Tennessee law, [Apple] is compelled to
       plead that it will rely upon the doctrine of comparative fault as to Aramark Uniform
       Services, a division of Aramark Uniform & Career Apparel, LLC, should the proof
       demonstrate that Aramark Uniform Services, a division of Aramark Uniform &
       Career Apparel, LLC was negligent in failing to maintain the floor mats and/or
       failing to provide reasonably safe floor mats which allegedly caused the Plaintiff’s
       injuries . . . .

(Doc. No. 13, at 3.)

       A few days after the defendant filed its Answer, the court conducted a telephonic initial

case management conference, following which the court entered the Initial Case Management

Order (“ICMO”). (Doc. No. 16.) The ICMO, consistent with the ordinary procedures of the

undersigned, prohibits the filing of any motion for partial summary judgment except upon leave

of court. (Id. ¶ K.) Any party who wishes to file a motion for partial summary judgment must first

file a separate motion giving the “justification for filing a partial summary judgment motion in

terms of overall economy of time and expense for the parties, counsel and the court.” (Id.)

       The plaintiff filed her Motion for Summary Judgment on July 23, 2020. In it, the plaintiff

seeks only a “judgment” that the Answer does not provide a basis for the application of the doctrine

of comparative fault or for extending the statute of limitations under Tenn. Code Ann. § 20-1-119

and that the defendant should not be entitled to invoke comparative fault to reduce the plaintiff’s

recovery. (Doc. No. 19, at 1; see also Memorandum, Doc. No. 20, at 1, 5–6.) In its Response, the

defendant argues that the motion should be denied on the basis that: (1) the motion is actually an

untimely motion to strike an affirmative defense rather than a motion for summary judgment, filed




   Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 2 of 11 PageID #: 147
                                                                                                      3


more than the twenty-one days after service of the Answer allotted by Rule 12(f) of the Federal

Rules of Civil Procedure; (2) even if it is deemed to be a motion for summary judgment, it is a

motion for partial summary judgment, and the plaintiff did not seek or obtain permission to file a

motion for partial summary judgment; and (3) even if considered on the merits, the motion should

be denied, because the defendant’s filing satisfied the comparative fault statute and the Federal

(and Tennessee) Rules of Civil Procedure, as it was clearly sufficient to put the plaintiff on notice

of the basis for the defendant’s comparative fault defense and the identity of the potential

comparative tortfeasor.

II.      DISCUSSION

         The defendant is correct on all three counts. First, the motion was incorrectly characterized

as a “Motion for Summary Judgment.” It would have been slightly more correct to characterize it

as a motion for partial summary judgment, because resolution of the motion in the plaintiff’s favor

would not dispose of the case in its entirety. Deemed such, it was filed in dereliction of the ICMO

and subject to denial on that basis alone. Further, even if the plaintiff had sought permission to file

the motion for partial summary judgment, as required by the ICMO, the court likely would have

denied such a motion on the basis that the plaintiff would not have been able to show that its filing

was justified “in terms of overall economy of time and expense for the parties, counsel and the

court.” (Doc. No. 16 ¶ K.)

         Second, the motion, although characterized as one for summary judgment, is more properly

deemed a motion to strike an affirmative defense. The plaintiff does not seek judgment as a matter

of law either as to the defendant’s liability or as to the merits of its comparative fault defense based

on the law as applied to undisputed facts. Rather, as the language employed in the plaintiff’s

Memorandum establishes, she seeks to strike the defense as insufficient. (See Doc. No. 20, at 4

(“It is respectfully submitted that, as a matter of law the statement ‘[Apple] is not aware of any



      Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 3 of 11 PageID #: 148
                                                                                                    4


negligence by any non-party that proximately caused Plaintiff’s injuries’ is insufficient, as a matter

of law, to give the Plaintiff fair notice of the nature of the defense and to establish comparative

fault.” (emphasis added)).) Consequently, the motion is governed by Rule 12(f), which provides

that “[t]he court may strike from a pleading an insufficient defense” either “on its own” or “on a

motion made by a party. . . within 21 days after being served with the pleading.” Fed. R. Civ. P.

12(f)(2). Because the motion was filed ninety days after the Answer, and the plaintiff offers no

justification for the delayed filing, the motion is untimely and subject to denial on this basis as

well. Accord, e.g., D.T.I. of Saginaw, Inc. v. Zurich Am. Ins. Co., No. 2:08-CV-10202, 2008 WL

11357846, at *1 (E.D. Mich. Apr. 30, 2008) (exercising discretion to deny a motion to strike as

untimely under Rule 12(f)(2)).

       Finally, even considered on the merits, the motion is not well taken. As a general rule,

“[m]otions to strike are viewed with disfavor and are not frequently granted.” Operating Eng’rs

Local 324 Health Care Plan v. G & W Constr. Co., 783 F.3d 1045, 1050 (6th Cir. 2015) (citing

Brown & Williamson Tobacco Corp., v. United States, 201 F.2d 819, 822 (6th Cir. 1953); see also

Morrow v. South, 540 F. Supp. 1104, 1111 (S.D. Ohio 1982) (Rule 12(f) motions “are not favored,

and should not be granted unless it is apparent that the matter has no possible relation to the

controversy.”). “A motion to strike should be granted if it appears to a certainty that plaintiffs

would succeed despite any state of the facts which could be proved in support of the defense and

are inferable from the pleadings.” Operating Eng’rs Local 324, 783 F.3d at 1050 (internal

quotation marks and citation omitted).

       In this case, it appears that the plaintiff is making two distinct arguments: (1) that the

defendant’s affirmative defense does not satisfy the requirements of Tenn. Code Ann. § 20-1-119

for extending the statute of limitations for adding defendants or bringing a separate suit against




   Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 4 of 11 PageID #: 149
                                                                                                        5


others whose negligence may also have contributed to the plaintiff’s injuries; and (2) that the

pleading did not adequately “give the Plaintiff fair notice of the nature of the defense and to

establish comparative fault.” (Doc. No. 20, at 4.) She seeks the same relief based on both

arguments: that the defendant be barred from asserting comparative fault as a basis for reducing

the plaintiff’s recovery. Although the plaintiff’s motion somewhat conflates these two questions,

they involve separate analyses.

        In a diversity action, “state law defines the nature of [affirmative] defenses, but the Federal

Rules of Civil Procedure provide the manner and time in which defenses are raised . . . .” Roskam

Baking Co., Inc. v. Lanham Mach. Co., 288 F. 3d 895, 901 (6th Cir. 2002) (citation omitted). Under

Rule 8(b) of the Federal Rules of Civil Procedure, a party asserting an affirmative defense is

required only to “state in short and plain terms its defenses to each claim asserted against it.” Fed.

R. Civ. P. 8(b). Defenses must be “affirmatively state[d]” in a responsive pleading and may be

waived if not so raised. There is no argument here that the Answer was untimely or that the

affirmative defense was waived as a result of not being asserted at the first reasonable opportunity. 1

Rather, the question is whether, under state law, the defense was adequately pleaded.

        Under state law, Rule 8.03 of the Tennessee Rules of Civil Procedure designates

“comparative fault (including the identity or description of any other alleged tortfeasors)” as an

affirmative defense. Tenn. R. Civ. P. 8.03. “Rule 8.03 contemplates that at the pleading stage,

either the identity or a description of another potential tortfeasor is sufficient to initiate discovery.”

Brown v. Wal-Mart Discount Cities, 12 S.W.3d 785, 787 (Tenn. 2000). Moreover, “[R]ule 8.03

does not require a defendant to set forth previously unpleaded facts to support his or her defense,



        1
         Tennessee law is in accord, requiring an affirmative defense to be raised in the first
responsive pleading. Young ex. rel. Young v. Kennedy, 429 S.W.3d 536, 549 (Tenn. Ct. App. 2013).



   Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 5 of 11 PageID #: 150
                                                                                                      6


but instead requires that the defendant plead facts supporting his or her defense in an affirmative,

or positive, manner.” Young, 429 S.W.3d at 553. “[N]othing in Rule 8.03 requires that these facts

come from outside the Complaint.” Id. Further, “[i]t is well settled . . . that if the opposing party is

given fair notice of the defense and an opportunity to rebut it, failure to specifically plead [a

defense] will not result in a waiver.” Id. (citing Sands v. State, 903 S.W.2d 297, 299 (Tenn. 1995)).

        In this case, the defendant specifically identifies Aramark Uniform Services, a division of

Aramark Uniform & Career Apparel, LLC (“Aramark”), as a potential comparative tortfeasor, and

the defendant provided a description of Aramark’s role, sufficient to “give[] fair notice of the

defense,” by indicating that Aramark was responsible for maintaining the floor mats used by the

restaurant and for providing reasonably safe floor mats to the restaurant. Under Tennessee law,

these allegations are clearly sufficient to put the plaintiff on notice of the identity of another

potential tortfeasor, “sufficient to initiate discovery.” Brown, 12 S.W.3d at 787; see also Young,

429 S.W.3d at 553–54 (noting that “the key question is generally whether the opposing party had

sufficient notice of the defense to attempt to rebut it” and that “[t]he specific pleading requirements

of Tenn. R. Civ. P. 8.03 are designed to prevent trial by ambush” (citations omitted)). The

defendant’s pleading satisfies Rule 8.03.

        The plaintiff also argues, however, that the pleading does not satisfy Tenn. Code Ann. §

20-1-119, because the language of the Answer does not precisely mirror the language contained in

Tenn. Code Ann. § 20-1-119(a). The referenced statute provides, in relevant part:

        (a) In civil actions where comparative fault is or becomes an issue, if a defendant
        named in an original complaint . . . alleges in an answer or amended answer . . . that
        a person not a party to the suit caused or contributed to the injury or damage for
        which the plaintiff seeks recovery, and if the plaintiff’s cause or causes of action
        against that person would be barred by any applicable statute of limitations but for
        the operation of this section, the plaintiff may, within ninety (90) days of the filing
        of the first answer or first amended answer alleging that person’s fault, either:

            (1) Amend the complaint to add the person as a defendant . . . ; or



   Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 6 of 11 PageID #: 151
                                                                                                     7


            (2) Institute a separate action against that person . . . .

        (b) A cause of action brought within ninety (90) days pursuant to subsection (a)
        shall not be barred by any statute of limitations. . . .

        (c) This section shall neither shorten nor lengthen the applicable statute of
        limitations for any cause of action, other than as provided in subsection (a).

Tenn. Code Ann. § 20-1-119(a)–(c) (emphasis added). The Tennessee Supreme Court, however,

has expressly rejected the plaintiff’s argument. In Austin v. State, 222 S.W.3d 354 (Tenn. 2007),

the court considered the precise question presented here: whether the statute “provides a plaintiff

with a ninety-day extension of the statute of limitations when a defendant does not explicitly allege

the fault of a nonparty.” Id. at 355. The court held that it does so “whenever a defendant’s answer

gives a plaintiff notice of the nonparty’s identity and alleges facts that reasonably support a

conclusion that the nonparty caused or contributed to the plaintiff’s injury.” Id.

        To be sure, Austin involved procedurally different circumstances. There, the plaintiffs filed

suit against Fayette County, Tennessee after they were injured as a result of running a stop sign at

night, alleging that the county was negligent in failing to ensure placement of the stop sign so it

was visible at night, failing to illuminate the area, failing to provide warnings, and so forth. In its

answer, the county claimed that the stop sign in question “was not placed there” by the county but,

instead, was “in the right of way of the State of Tennessee [and] under the control of the State of

Tennessee.” Id. at 356. It also asserted that the State of Tennessee was responsible for the

maintenance of the roadway and the light, barricades, and other traffic devices in the area where

the sign was located. Id. The plaintiffs filed a separate lawsuit against the State of Tennessee within

ninety days of service of the answer. The state sought to have the case dismissed on statute of

limitations grounds, arguing that § 20-1-119 did not extend the statute of limitations, because the

defendant’s answer did not “allege explicitly that the nonparty tortfeasor caused or contributed to

the plaintiff’s injury.” Id. at 357.



   Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 7 of 11 PageID #: 152
                                                                                                   8


       The Tennessee Supreme Court rejected that argument, holding that the action was timely

under § 20-1-119 and not barred by § 28-3-104, which otherwise established a one-year statute of

limitations for negligence actions, because the county’s allegations regarding the state’s

responsibility for the sign and the maintenance of the road and vicinity “specifically identif[ied]

the State as a nonparty” and “reasonably support[ed] the conclusion that the State [was]

responsible for the Austins’ injuries. Austin, 222 S.W.3d at 358. To reach that conclusion, the court

explained the working of the statute as follows:

       In McIntyre v. Balentine, 833 S.W.2d 52, 56 (Tenn.1992), we adopted the doctrine
       of comparative fault to provide for a more just apportionment of fault between
       plaintiffs and defendants. . . . Shortly after our decision in McIntyre, the General
       Assembly enacted [§] 20-1-119, which gives plaintiffs a limited time within which
       to amend a complaint to add as a defendant any person alleged by another defendant
       to have caused or contributed to the injury, even if the statute of limitations
       applicable to a plaintiff’s cause of action against the added defendant has expired.
       . . . In light of this purpose, we have rejected arguments that narrowly construe
       [§] 20-1-119 . . . .

       The State contends that [the statute] requires defendants to allege explicitly that the
       nonparty tortfeasor caused or contributed to the plaintiff’s injury. However, a
       plaintiff should not be denied an opportunity to recover against that potential
       tortfeasor simply because a defendant’s answer did not follow a precise legal
       formula. Moreover, under Rule 8.03 of the Tennessee Rules of Civil Procedure, a
       defendant may successfully raise the defense of comparative fault by “set[ting]
       forth affirmatively facts in short and plain terms relied upon to constitute . . .
       comparative fault (including the identity or description of any other alleged
       tortfeasors).” A defendant is not required to allege the fault of the nonparty
       explicitly or use the words “comparative fault.” Consistent with the liberal pleading
       standards of the Tennessee Rules of Civil Procedure, the determination of whether
       comparative fault is an issue cannot turn on the presence or absence of such precise
       language. . . .

       Based on the foregoing principles, we conclude that [§] 20-11119 applies whenever
       a defendant’s answer gives a plaintiff notice of the identity of a potential nonparty
       tortfeasor and alleges facts that reasonably support a conclusion that the nonparty
       caused or contributed to the plaintiff’s injury.

Id. at 357–58 (some internal quotation marks and citations omitted).




   Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 8 of 11 PageID #: 153
                                                                                                    9


       Although the plaintiff’s posture here is quite different from that of the third parties in

Austin, the same principles apply. If the plaintiff had chosen to file suit against Aramark or to add

it as a defendant in this case within ninety days of being served with the Answer, and Aramark,

like the state in Austin, had objected on the grounds that the one-year limitations period had

expired, the court would have held that the plaintiff’s claims were timely, based on her having

been placed on notice of Aramark’s identity and potential negligence by the Answer. Here, the

plaintiff is attempting to argue instead that, because the language of the affirmative defense does

not mirror that of the statute, it is insufficient to permit the defendant to invoke the defense of

comparative fault and to attribute fault against Aramark and, therefore, that it does not extend the

statute of limitations. This argument is nonsense. The statute was intended to benefit plaintiffs, not

to provide them a basis for foreclosing a defense. Moreover, the plaintiff here has no need to invoke

the statute, because she has chosen not to sue Aramark or add it as a defendant. The only real issue,

under the circumstances, is whether the defendant has successfully raised a comparative fault

affirmative defense by identifying or describing the alleged nonparty tortfeasor and setting forth

“in short and plain terms,” Fed. R. Civ. P. 8(b)(1)(A); Tenn. R. Civ. P. 8.03, the facts supporting

the defense. And, as set forth above, there is no question that it has done so.

       Moreover, the law is clear that, if the plaintiff seeks to add Aramark later down the line,

claiming, for example, that she has only recently discovered facts that might support Aramark’s

comparative fault, any such attempt will be barred by the statute of limitations, because the Answer

was already sufficient to put her on notice of Aramark’s potential fault. Accord Swearengen v.

DMC–Memphis, Inc., 488 S.W.3d 774, 780 (Tenn. Ct. App. 2015) (finding that the defendant

hospital’s statements in its original answer that it was prohibited by law from practicing medicine

and that it did not employ the physicians who had treated the plaintiff were sufficient to put the




   Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 9 of 11 PageID #: 154
                                                                                                    10


plaintiff on notice of the potential comparative fault of the physicians who had treated him at the

defendant hospital, despite not identifying the physicians by name, and, therefore, that the

amended complaint naming the physicians as defendants, filed more than ninety days after service

of the answer, was untimely).

       At least one other court in this district has had occasion to consider the operation of § 20-

1-119 in the context of a motion to strike. In Sandidge v. Acumed, LLC, the plaintiffs argued that

the defendant’s comparative fault defense was not adequately pleaded, because its allegations

“fail[] to specifically identify any of the health care providers whose conduct it questions and fail[]

to provide any factual allegations regarding the basis for asserting such claims.” Sandidge v.

Acumed, LLC, No. 3:16-0376, 2016 WL 8155359, at *2 (M.D. Tenn. Dec. 16, 2016) (Newbern,

M.J.), report and recommendation adopted, No. 3:16-CV-00376, 2017 WL 430070 (M.D. Tenn.

Jan. 30, 2017) (Crenshaw, J.). Based on Austin and Swearengen, Magistrate Judge Newbern found

that the allegations in the answer satisfied both Rule 8.03 of the Tennessee Rules of Civil

Procedure and § 20-1-119 and recommended denying the motion to strike. See id. at *5 (“[T]he

Sandidges received sufficient notice from Acumed’s original and amended answers to identify,

through discovery or through their own firsthand knowledge, the persons who provided Dr.

Sandidge’s care against whom Acumed alleges contributory fault. As to whether Acumed

affirmatively pleaded sufficient facts to identify the grounds of its claimed comparative fault, all

that is required is the allegation of ‘facts that reasonably support a conclusion that the nonparty

caused or contributed to the plaintiff’s injury.’” (quoting Austin, 222 S.W.3d at 358)).)

       Likewise in this case, the Answer specifically identifies the company against which Apple

alleges comparative fault and asserts facts that reasonably support a conclusion that that company,

by negligently maintaining or placing the floor mat at issue, may have caused or contributed to the




   Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 10 of 11 PageID #: 155
                                                                                               11


plaintiff’s injury. Under Tennessee law, the fact that the Answer did not affirmatively state that

Aramark “caused or contributed” to the plaintiff’s injury or damage is immaterial.

III.   CONCLUSION AND ORDER

       The plaintiff’s motion (Doc. No. 19) is DENIED.

       It is so ORDERED.



                                             ____________________________________
                                             ALETA A. TRAUGER
                                             United States District Judge




   Case 3:20-cv-00176 Document 27 Filed 10/06/20 Page 11 of 11 PageID #: 156
